Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 12 withdrawn
Claims 1-11 elected and pending 

Election/Restrictions
Applicant’s election without traverse of claim 1-11 in the reply filed on 02/21/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (PG Pub 2016/0079054 A1) in view of Blalock (PG Pub 2007/0082468 A1).
Consider Claim 1, Chen teaches the process of forming film on the substrate such as silicon nitrate film using atomic layer deposition process (abstract). Chen teaches the process of supplying raw material of silicon precursor to a substrate in a first phase, followed by a second phase process, where in the second phase include nitrogen gas as a reaction gas which is capable of reacting with the raw material [0342]. Chen teaches the process of supplying hydrogen plasma in the second phase of the PEALD in multiple stages ([0342], Figs. 18 and 19B).

    PNG
    media_image1.png
    610
    612
    media_image1.png
    Greyscale

Chen does not teach the plasma irradiation with the deuterium Plasma.
However, Blalock is in the ALD process of using first gas precursor and second gas precursor (abstract, claim 1) teaches the process of flowing hydrogen gas (claim 1), where the hydrogen gas comprise the deuterium (claim 10), where the plasma process is 
A person having ordinary skill in the art before the effective date of the claimed invention would combine Chen with Blalock to use deuterium plasma (instead or with) hydrogen plasma, with reasonable expectation of success.
Consider Claims 2-3, the combined Chen (with Blalock) teaches the supplying of raw material gas in first phase followed by the process of second phase including the deuterium plasma process (first plasma process) then the supply of reaction gas (nitrogen gas), then the supplying of deuterium plasma process (second plasma process) (Chen, [0342] and Fig. 18).

    PNG
    media_image1.png
    610
    612
    media_image1.png
    Greyscale

Consider Claims 4-5, the combined Chen (with Blalock) teaches the process of first plasma and the second plasma in second phase (Chen, [0342], Fig. 18), where the process of plasma include both Hydrogen and Deuterium plasma (Blalock, claim 10, [0031]). Therefore, the 
Consider Claims 4 and 6, the combined Chen (with Blalock) teaches the process of first plasma and the second plasma in second phase (Chen, [0342], Fig. 18), where the process of plasma include both Hydrogen and Deuterium plasma (Blalock, claim 10, [0031]). Therefore, the first plasma process (of Chen) include Deuterium plasma, followed by second plasma process including Hydrogen plasma (of Chen).
Consider Claim 7, the combined Chen (with Blalock) teaches the supplying of raw gas and reaction gas forming a film by reacting with each other using plasma activation/decomposing process (Chen, abstract).
Consider Claims 8-10, the combined Chen (with Blalock) teaches the raw material gas is silicon precursor includes halogen, silicon precursor such as H2SiI2 (Chen, [0118]), and reaction gas such as nitrogen gas (Chen, [0122]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (PG Pub 2016/0079054 A1) in view of Blalock (PG Pub 2007/0082468 A1), and in further view of Yan (PG Pub 2019/0348271 A1).
Consider Claim 11, the combined Chen (with Blalock) teaches the previously disclose in claim 8, where the raw material gas include silicon precursor such as H2SiI2 (Chen, [0118]) for forming silicon nitride film (Chen, abstract). 
The combined Chen (with Blalock) does not teach the use of silicon precursor such as H2SiCl2
However, Yan is in the process of forming silicon nitride film (abstract) using PEALD process [0033], teaches the process of using silicon precursors such as diiodosilane H2SiI2 and/or dichlorosilane H2SiCl2 [0078].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Chen (with Blalock) with Yan to use dichlorosilane instead of diiodosilane in the process of forming silicon nitride film in an PEALD process, with reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718